UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q/A Amendment No. 1 x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934: For the quarterly period ended October 31, 2011 or o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934: For the transition period from to Commission file number: 000-53313 STRATEGIC AMERICAN OIL CORPORATION (Exact name of registrant as specified in its charter) NEVADA 98-0454144 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 800 Gessner, Suite 200 Houston, Texas77024 (Address of principal executive offices, including zip code) 361-884-7474 (registrant’s principal executive office telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) YES oNO x As of December 19, 2011, 269,742,986 shares of common stock, $0.001 par value, were outstanding. EXPLANATORY NOTE The sole purpose of this Amendment No. 1 to our Quarterly Report on Form 10-Q for the period ended October 31, 2011, is to furnish Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T. No other changes have been made to the Form 10-Q.This Amendment No. 1 to the Form 10-Q speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-Q. Item 6. Exhibits Exhibit No. Description of Exhibit Certification of Chief Executive Officer of Strategic American Oil Corporation required by Rule 13a-14(a) or Rule 15d-14(a) of the Securities Exchange Act of 1934, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Chief Financial Officer of Strategic American Oil Corporation required by Rule 13a-14(a) or Rule 15d-14(a) of the Securities Exchange Act of 1934, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Chief Executive Officer and Chief Financial Officer of Strategic American Oil Corporation pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and Section 1350 of 18 U.S.C. 63. 101.INS XBRL INSTANCE DOCUMENT 101.SCH XBRL TAXONOMY EXTENSION SCHEMA 101.CAL XBRL TAXONOMY EXTENSION CALCULATION LINKBASE 101.LAB XBRL TAXONOMY EXTENSION LABEL LINKBASE 101.PRE XBRL TAXONOMY EXTENSION PRESENTATION LINKBASE Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. STRATEGIC AMERICAN OIL CORPORATION “Jeremy Glenn Driver” Jeremy Glenn Driver President, Chief Executive Officer, Principal Executive Officer and a director Date: January 5, 2012 “Sarah Berel-Harrop” Sarah Berel-Harrop Secretary, Treasurer, Chief Financial Officer and Principal Accounting Officer Date: January 5, 2012
